Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 01/18/2019 in which claims 01-16 are pending ready for examination.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 01-06, 08-13, and 09-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman (US 5,750,998).
As to claim 1, Goldman discloses a bioreactor and/or mixing container (10a), comprising: (See Abstract Col 4, Lines 44-65; Fig. 1)
an outer wall (42, 44); and (See Col 5 Lines 22-33 ; Figs. 1, 2a, b)
a spectroscopy cell (12) arranged in and/or on the outer wall (42, 44), wherein the spectroscopy cell comprises: (See Col 4 Lines 66-67; Figs. 1, 2a, b)
a first optical area (22); (See Col 5 Lines 01-33; Figs. 1, 2a, b)


a second optical area (24) arranged opposite the first optical area (22), wherein the first optical area and the second optical area can be set at at least two different distances from one another; and (See Col 5 Lines 01-33; Figs.1, 2a, b)
a specimen-receiving area (16) located between the first optical area (22) and the second optical area (24), wherein, at a measuring distance of the at least two different distances, the specimen-receiving area can be filled with a medium in the container (14) and wherein, for the purposes of carrying out a spectroscopic measurement, at least one optical area has a light-transmissive embodiment. (See Col 2 Lines 39-46, Col 4 Lines 44-51, Col 5 Lines 34-50; Figs.1, 2a, b)
The measuring distances of the first (22) and second (24) optical areas are set at different distances by threaded screw (34).
As to claim 2, Goldman discloses the container (10a), wherein in a reference distance of the at least two different distances, the first optical area (22) and the second optical area (24) abut one another. (See Col 5 Lines 29-33; Figs.1, 2a, b)
As to claim 3, Goldman discloses the container (10a), wherein the first optical area (22) and the second optical area (24) are embodied as light-transmissive; or (See Col 5 Lines 34-51; Figs.1, 2a, b)
wherein the first optical area is embodied as light-transmissive and the second optical area as reflective; or
wherein the first optical area is embodied as reflective and the second optical area as light-transmissive.
As to claim 4, Goldman discloses the container (10a), wherein the spectroscopy cell (12) furthermore comprises: (See Col 5 Lines 34-51; Figs.1, 2a, b)
an illuminant (46) coupled to the first optical area (22) or second optical area (24); and (See Col 5 Lines 34-51; Figs.1, 2a, b)
a detector (66) coupled to the first optical area (22) or second optical area (24). (See Col 5 Lines 34-51; Figs.1, 2a, b)
As to claim 5, Goldman discloses the container (10a) wherein the spectroscopy cell (16) furthermore comprises: (See Col 5 Lines 34-51; Figs.1, 2a, b)
a connecting element (64) that connects the detection means (66) to the first optical area (22) or second optical area (24); and (See Col 5 Lines 34-51; Figs.1, 2a, b)
a feedthrough configured to guide the connecting element (66) from an inner side of the container to an outer side of the container (10a). (See Col 5 Lines 34-51; Figs.1, 2a, b)
As to claim 6, Goldman discloses the container (10a) wherein the connecting element (62) is an optical fiber. (See Col 5 Lines 34-51; Figs.1, 2a, b)
As to claim 8, Goldman discloses the container (10a), wherein the at least two differently distances are settable manually or automatically. (See Col 5 Lines 01-17; Figs.1, 2a, b)
As to claim 9, Goldman discloses the container (10a), wherein the first optical area (22) and the second optical area (24) are embodied as light-transmissive. (See Col 5 Lines 34-51; Figs.1, 2a, b)
As to claim 10, Goldman discloses spectroscopy cell (12) for use with a bioreactor and/or mixing container (10a), comprising: (See Abstract Col 4, Lines 44-65; Fig. 1)
a first optical area (22); (See Col 5 Lines 01-33; Figs. 1, 2a, b)

a second optical area (24) arranged opposite the first optical area (22), wherein the first optical area and the second optical area can be set at at least two different distances from one another; and (See Col 5 Lines 01-33; Figs.1, 2a, b)
a specimen-receiving area (16) located between the first optical area (22) and the second optical area (24), wherein at a  measuring distance of the at least two different distances, the specimen-receiving area can be filled with the medium and wherein, for the purposes of carrying out a spectroscopic measurement, at least one optical area has a light-transmissive embodiment. (See Col 2 Lines 39-46, Col 4 Lines 44-51, Col 5 Lines 34-50; Figs.1, 2a, b)
As to claim 11, Goldman discloses method of performing spectroscopy with a bioreactor and/or mixing container (10a), comprising: (See Abstract Col 4, Lines 44-65; Fig. 1)
providing a spectroscopy cell (12) in a wall (42, 44) of the container (10a); (See Col 4 Lines 66-67; Figs. 1, 2a, b)
setting (34) a reference distance of two optical areas of the spectroscopy cell (12); (See Col 5 Lines 01-17; Figs.1, 2a, b)
registering a reference spectrum of the two optical areas, (See Col 6 Lines 39-42; Figs.1, 2a, b)
wherein a medium to be studied is arranged between the optical areas (22, 24); (See Col 4 Lines 44-54; Figs.1, 2a, b)
registering at least one measurement spectrum of the two optical areas (22, 24) and the medium located therebetween; and (See Col 4 Lines 44-54, Col 5 Lines 48-51, Col 6 Lines 39-42; Figs.1, 2a, b)
ascertaining a spectrum of the medium based on the reference spectrum and the measurement spectrum. (See Col 4 Lines 44-54, Col 5 Lines 24-25, 48-51, Col 6 Lines 39-42; Figs.1, 2a, b)
As to claim 12, Goodman discloses the container (10a), wherein the first optical area (22) and the second optical area (24) are embodied as light-transmissive and the second optical area as reflective; or (See Col 5 Lines 34-51; Figs.1, 2a, b)
wherein the first optical area is embodied as reflective and the second optical area as light-transmissive.
As to claim 13, Goldman discloses the container (10a), wherein the spectroscopy cell (12) furthermore comprises: (See Col 5 Lines 34-51; Figs.1, 2a, b)
an illuminant (46) coupled to the first optical area (22) or second optical area (24); and (See Col 5 Lines 34-51; Figs.1, 2a, b)
a detector (66) coupled to the first optical area (22) or second optical area (24). (See Col 5 Lines 34-51; Figs.1, 2a, b)
As to claim 15, Goldman discloses the container (10a), wherein the at least two different distances are settable manually or automatically. (See Col 5 Lines 01-17; Figs.1, 2a, b)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldman in view of Riechers (US 2013/0039810 A1).
As to claims 7, 14, Goldman teaches the container of claim 1, in which this claim depends on.
Goldman does not explicitly teach wherein the spectroscopy cell is welded to the container.
However, Riechers does teach in an analogous art wherein the spectroscopy cell (50) is welded to the container (10). (See Abstract ¶0027, ¶0030;Fig. 1).
The spectroscopy cell (50) is welded to the container (10) by the window (38) and the plastic frame (40).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in container of Goldman wherein the spectroscopy cell is welded to the container.
The advantage of this inclusion is to secure the spectroscopy cell to the container for accurate results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886